[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                      For the First Circuit


No. 01-2734

                          UNITED STATES,

                       Plaintiff, Appellee,

                                v.

              TWENTY ONE ITEMS VALUED AT $24,663.12;
                 TAG NO. BFX 264; TAG NO. BDS 136,

                           Defendants,
                      _____________________

                    ALFONSO CARDONA-ARREDONDO,

                       Claimant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]


                             Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Alfonso Cardona Arredondo on brief pro se.
     Guillermo Gil, United States Attorney, and Jose Javier Santos
Mimoso, Assistant United States Attorney, on brief for appellee.



                        November 7, 2002
     Per Curiam.      As the government argues, claimant's attempt to

recover interest on funds and property which the government had

seized    when    claimant   was   arrested   but   which   were   ultimately

returned to him is barred by the doctrine of sovereign immunity as

explained in a decision issued during the pendency of this appeal.

Larson v. United States, 274 F.3d 643 (1st Cir. 2001); see also 28

U.S.C. § 2465.        The version of the statute in effect when this

proceeding was commenced did not permit an award of any interest.

Id. at 647.      Although a new version of the statute now provides for

the recovery of interest, the new version applies prospectively

only.    Id.

        Claimant's argument that we previously mandated an award of

interest to him when we remanded the matter to the district court

is based on a misapprehension of the remand order (which permitted

the district court to explore anew the question of interest) and a

misunderstanding of the doctrine of sovereign immunity.                Since

sovereign immunity deprives the federal court of jurisdiction, it

may be raised at any time during the proceedings regardless of

prior orders in the case and regardless of a party's failure to

object on that ground.       Id. at 648.

     Claimant's arguments regarding his motion for the return of an

automobile which was not registered in his name, and his attempt to

obtain sanctions against the government are frivolous.

     The judgment is affirmed for the reasons stated above.


                                     -2-